Citation Nr: 1326225	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-37 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.U.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been presented with which to reopen a previously denied claim of service connection for PTSD.  

Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In May 2013, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  Also in May 2013, the Veteran submitted additional evidence, along with a waiver of his right to have this evidence initially considered by the RO.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  

An August 2013 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD (on the merits), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied in a rating action of December 1990; the Veteran was notified in writing of that determination in January 1991 and did not perfect a timely appeal with regard to it and the decision became final.  

2.  Evidence added to the record since the December 1990 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

1.  The December 1990 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2012)  

2.  New and material evidence has been received to reopen the service connection claim for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The law requires VA to make reasonable efforts to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been presented to reopen the service connection claim for PTSD, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The Board reiterates that because the claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consideration of the merits of the Veteran's claim is deferred, however, pending additional development consistent with the VCAA.  

Factual Background

The Veteran's DD 214 reflects that he served on active duty with the United States Army with an MOS of radio operator.  Service in Vietnam from September 1967 to September 1968 is documented.  The Veteran's awards and decorations include a Vietnam Campaign Medal with 60 Device; Vietnam Gallantry Cross w/Palm; and a Vietnam Service Medial with 4 Bronze Service Stars.  

In December 1989, the Veteran filed an original service connection claim for PTSD and the claim was denied in a December 1990 rating action.  

Evidence before the RO at the time of the December 1990 decision included the Veteran's service treatment records (STRs) which reflected that psychiatric evaluation was normal on enlistment examination of April 1967, as well as on separation examination of August 1970.  The STRs were entirely negative for complaints, findings or treatment of a psychiatric nature, or for a diagnosis of a psychiatric condition.  

A VA neuropsychiatric examination was conducted in April 1990, at which time the examiner concluded that the Veteran did not meet the minimum criteria for a diagnosis of PTSD.  

Service connection for PTSD was initially denied in a final rating action issued in December 1990.  In that decision, the RO reasoned that PTSD had not been diagnosed. 

The Veteran filed to reopen a service connection claim for PTSD in August 2007.  Evidence presented in support of the claim includes a statement from a VA doctor dated in March 2001 indicating that the Veteran had been followed by VA since 1997, and by the doctor herself since April 2000, for symptoms related to PTSD.  

Also on file is a VA outpatient record of August 2012, noting that the Veteran continued to have intrusive thoughts of a lieutenant who sent him to court martial instead of for psychiatric treatment, after the Veteran refused to handle burial duties "of his friends" when assigned to Fort Mac, after serving a year in Vietnam.  The entry reflects that an Axis I diagnosis of PTSD was made.  

Analysis

The Veteran seeks service connection for PTSD.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible supporting evidence that the claimed in- service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.  

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, the most recent final decision on file addressing the claim is the December 1990 rating decision, which was not appealed and is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim.   

In the December 1990 rating action, the denial of the Veteran's PTSD claim was primarily based on the fact that there was no diagnosis on file at that time to support the PTSD claim.  As such, a matter critical to the resolution of the claim is whether evidence has been presented establishing or even suggesting that PTSD has been diagnosed.  See Kent, 20 Vet. App. at 10 (explaining, in relevant part, that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

In this regard, subsequent to the December 1990 rating action, additional evidence has been associated with the claims file which is both new and material with regard to the Veteran's PTSD claim.  In this regard, a 2001 VA medical statement indicates that the Veteran has been treated by VA for PTSD symptoms since 1997.  An Axis I clinical diagnosis of PTSD is shown in a VA medical record of August 2012.  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

Essentially, the aforementioned new evidence added to the record pertains to the material issue of whether PTSD has been diagnosed in this case, and reflects that evidence addressing and establishing the missing element of a current PTSD diagnosis has been submitted.  As such, the additional evidence summarized above and received since the December 1990 rating decision, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, presuming its credibility, this evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of service connection for PTSD.  See 38 U.S.C.A. § 5108.   

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened; the appeal is granted to this extent.  

REMAND

Having found that the Veteran has successfully reopened the service connection claim for PTSD, the Board must now conduct a de novo review.  Since the record contains evidence of diagnoses of PTSD and at least one other psychiatric condition, anxiety disorder (see June 2010 VA record), the Board has broadly characterized the issue, for purposes of this appeal, as listed on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Applicable regulations require that a claimed condition be related to service; and in the case of PTSD, that this clinical diagnosis be linked to a verified in-service stressor.

Under the legal authority in effect at the time the Veteran filed his request to reopen in 2007, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98  (1993).   

However, on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.   

The revisions add to the circumstances under which VA will accept credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.   

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for evidence corroborating the occurrence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.   

In this case, it is unclear but possible that the Veteran engaged in combat.  In this regard, the Board observes that the Veteran's awards include the Vietnam Service Medal, Vietnam Campaign Medal with 60 Device, and the Vietnam Gallantry Cross with Palm.  These medals indicate that the Veteran was in a theater of combat operations, but not necessarily that he was directly engaged in combat.  Accordingly, at this point, it has not been established that the Veteran engaged in combat with the enemy and his reported in-service stressors have not been corroborated.  

Having conducted a preliminary review of the Veteran's reported stressors, the Board observes that at least arguably, the Veteran's reported stressors appear may be consistent with a fear of hostile military action, as discussed under the revised regulation of 38 C.F.R. § 3.304(f)(3), addressing when an identified noncombat-related stressor may be presumed credible based upon a claimant's own lay testimony.

In light of the Veteran's lay accounts of his stressors on file, as well as additional information on file relating to those stressors such as that found in his 2013 hearing testimony, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) in order to provide an opinion addressing whether the Veteran's symptoms, as well as a claimed stressor, are adequate to support a diagnosis of any current psychiatric disorder, including PTSD, and whether the Veteran's symptoms are related to the claimed stressor or otherwise etiologically linked to service.  In this regard, the Board notes that according to the Board hearing transcript of May 2013 (pgs. 4-5), the Veteran had been scheduled for a QTC examination in December 2012; which he attended, but which was not completed as apparently the appropriate examining personnel were not on site.  

In addition, it appears that the Veteran primarily receives psychiatric treatment through VA and that record current to August 2012 are on file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, more current VA records dated from August 2012 forward, will be requested on Remand.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).   

In May 2013, the Veteran submitted a copy of a decision made by the Social Security Administration (SSA).  For the sake of completeness, SSA will be contacted on Remand and requested to forward all documents relating to the Veteran's claim and the ultimate decision.  

Further, on remand, the Veteran will have an opportunity to identify or submit for the record any additional pertinent information and/or evidence relating to his service connection claim for a psychiatric disorder, to include PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disorder, to include PTSD.  Appropriate steps should be taken to obtain any identified records.  

2.  The Veteran's VA treatment records (to include any examination and hospitalization reports) dated from August 2012 forward, should be obtained for the file.   

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  The RO/AMC shall contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors.  In this regard, he should be asked to provide as much information as possible, particularly dates and places relating to his reported service-related stressors.   

5.  Thereafter the RO should determine whether adequate information has been provided to verify any of the Veteran's reported stressors or to establish combat status.  In this regard, information provided in his 2013 testimony and in conjunction with evidence presented for the file in May 2013. which may assist in such inquiries, should be considered.  A memorandum for the file should be prepared addressing the aforementioned matters.   

6.  Whether or not the Veteran's reported stressors can be verified or he is found to have participated in combat, schedule the Veteran for VA examination by a psychiatrist or psychologist in conjunction with the pending service connection claim for a psychiatric disorder, to include PTSD.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file and a copy of this remand should be made available to the examiner, who should review the pertinent information in claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  The rationale for any opinion expressed should be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.  

The examiner should elicit from the Veteran a narrative of his history of relevant symptoms during and since service; and any stressors (stressful events) he attributes to his claimed psychiatric condition, to include PTSD.  

a.  With respect to PTSD, the examiner should initially determine whether the criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been met.  See 38 C.F.R. § 4.125(a).  If so, the specific service-related stressor or stressors supporting that diagnosis should be identified (whether verified or not).  The VA examiner is asked to render an opinion addressing whether it is at least as likely as not (50 percent or greater) that PTSD is related to the Veteran's fear of hostile military or terrorist activity specifically discussing whether: a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; b) the claimed stressor is adequate to support a diagnosis of PTSD; and c) the Veteran's symptoms are related to the claimed stressor.  

b.  With respect to psychiatric disorder other than PTSD, the examiner is asked to identify and state the diagnosis of any currently manifested psychiatric disorder (other than PTSD) and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent, or greater, likelihood), or, is less than likely, or, is unlikely, that the disorder was incurred during or first manifested during the Veteran's active service period extending from April 1967 to September 1970, or during the first-post service year.   

c.  The examiner should also address the more general question of whether it is at least as likely as not that any currently manifested psychiatric disorder (other than PTSD) is otherwise etiologically related to the Veteran's period of active service (such as by virtue of chronicity and continuity of symptoms, or based on a finding that it was caused by or related to any incident or event that occurred during service, including any verified stressful event).  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

7.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

8.  Following any further development deemed appropriate, to include any additional stressor development to the extent required, the AOJ should adjudicate the issue of service connection for a psychiatric disorder, including PTSD.  In doing so, the AOJ should consider 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843 -39,852).  If the determination remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


